Case 1:19-cv-23134-BB Document 45 Entered on FLSD Docket 08/19/2020 Page 1 of 12



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                Case No. 19-cv-23134-BLOOM/Louis

  GARY R PENICK,

          Plaintiff,

  v.

  HARBOR FREIGHT TOOLS, USA, INC.,

        Defendant.
  ________________________________/

                                                 ORDER

          THIS CAUSE is before the Court upon Defendant’s Amended Motion to Dismiss due to

  Plaintiff’s Bad Faith Spoliation of Evidence, ECF No. [33] (“Motion”). Plaintiff filed a response

  in opposition, ECF No. [42] (“Response”), to which Defendant did not file a reply. The Court has

  reviewed the Motion, the Response, the record in this case, the applicable law, and is otherwise

  fully advised. For the reasons set forth below, the Motion is granted in part and denied in part.

          I.      BACKGROUND

          Plaintiff initiated a lawsuit in the Eleventh Judicial Circuit in and for Miami-Dade County,

  Florida that was removed to this Court on July 29, 2019 on diversity of citizenship grounds. ECF

  No. [1]. According to the Complaint, ECF No. [1-1] at 10-16, Plaintiff sustained serious injuries

  to his face and his eyes while operating a Predator 4000 Generator sold by Defendant. In particular,

  he alleges that after removing the gas cap on top of the generator to check the volume of gas while

  the generator was running, fumes from the gas tank ignited and created a flash explosion. The

  explosion resulted in facial burns and bilateral corneal burns to his eyes. The Complaint asserts

  three causes of action against Defendant: negligence (Count I), strict liability (Count II), and failure

  to warn (Count III). Defendant filed its answer and affirmative defenses to the Complaint on
Case 1:19-cv-23134-BB Document 45 Entered on FLSD Docket 08/19/2020 Page 2 of 12
                                                               Case No. 19-cv-23134-BLOOM/Louis


  August 5, 2019. ECF No. [7].

          Defendant now moves for sanctions against Plaintiff—dismissal of the lawsuit or

  alternatively excluding any Plaintiff liability expert testimony and issuing a burden-shifting

  presumption jury instruction—due to Plaintiff’s alleged “bad faith spoliation of evidence.” ECF

  No. [33]. As set forth in the Motion, Plaintiff’s underlying incident with the generator occurred on

  October 21, 2018, Plaintiff retained counsel in November 2018, who “personally viewed and took

  photographs of the Generator, which was in Mr. Penick’s sole possession,” yet sometime in the

  Spring of 2019, Plaintiff disposed of the generator by personally driving it and turning it over to a

  scrap yard. Id. at 2-3. Defendant represents that it learned about the generator’s disposal on or

  about May 20, 2019, id. at 3, which is before the Complaint was filed in state court on June 19,

  2019, ECF No. [1-1] at 4, 10. Defendant asserts that it was not given any opportunity to inspect

  the generator nor was it notified beforehand that Plaintiff intended to dispose of it. ECF No. [33]

  at 3.

          According to Defendant, Plaintiff’s actions have “severely and irreparably prejudiced

  Harbor Freight’s ability to mount a defense.” Id. at 4. In particular, Defendant argues as follows:

          Mr. Penick’s actions robbed Harbor Freight of the ability to directly examine the
          single most important piece of evidence in this products liability case, the Generator
          itself. The inability to examine the Generator has precluded Harbor Freight from,
          among other things, having its experts examine the Generator to test the validity of
          Plaintiff’s theory and causation of the alleged fire; determining whether or not
          aftermarket modifications were made to the Generator; testing whether or not the
          Generator had been properly maintained, or it if had been broken or misused; and
          determining whether or not the Generator even exhibited any evidence of being
          involved in the violent fiery explosion alleged by Mr. Penick. Without the
          Generator, there is no way to determine if Mr. Penick is even telling the truth about
          the alleged incident. Notably, there are no witnesses, other than Mr. Penick himself,
          to the alleged incident.

          Reports prepared by Harbor Freight’s fire and explosion causation expert, Thomas
          Young, IAAI, CFI, (V) CFEI, CFII, and mechanical engineering expert, Avelaino
          McGibbon, BSME, P.E., demonstrate the prejudice created by Mr. Penick’s
          intentional destruction of the Generator. Both experts opine that destruction of the

                                                    2
Case 1:19-cv-23134-BB Document 45 Entered on FLSD Docket 08/19/2020 Page 3 of 12
                                                                Case No. 19-cv-23134-BLOOM/Louis


         Generator has precluded them from validating Mr. Penick’s allegations. See,
         EXHIBIT B - May 22, 2020, Report Prepared by Thomas Young, IAAI, CFI, (V)
         CFEI, CFII at Page 2;1 and EXHIBIT C - May 20, 2020, Report Prepared by
         Avelaino McGibbon, BSME, P.E. at Page 2.2

  Id. at 3-4 (bolding omitted; citations removed; footnotes added).

         Defendant posits that the destroyed generator is the “only piece of evidence that could

  support or refute Mr. Penick’s extraordinary allegations,” and thus sanctions are merited. Id. at 4

  (emphasis in original). He makes three general arguments. First, Plaintiff’s actions exhibit bad

  faith and warrant dismissal of the case in its entirety. Id. at 5-8 (citing Flury v. Daimler Chrysler

  Corp., 427 F.3d 939 (11th Cir. 2005) and Torres v. Matsushita Elec. Corp., 762 So. 2d 1014 (Fla.

  5th DCA 2000)). Second, Defendant has been severely prejudiced by Plaintiff’s disposal of the

  generator. Id. at 8-11. Finally, Defendant maintains that lesser sanctions are nonetheless

  appropriate if the Court is unwilling to dismiss the case. Id. at 11-13.

         In response, Plaintiff admits that he disposed of the generator, but he argues that his actions

  were not born out of a bad faith “intention to deprive anyone of the opportunity to inspect the

  generator.” ECF No. [42] at 8. In particular, he notes that his attorney took pictures of the generator


  1
   Mr. Young’s report states that “[t]o the extent any evaluation could be conducted on the generator
  reported to have spontaneously erupted into an explosive event remains a non-validated event.
  There was no supporting evidence that the generator represented in the photos provided was
  involved in a fiery explosive event. The photographs provided were insufficient to render any
  opinion with any professional certainty as to the authenticity of the photos taken, nor the item as
  represented in the photographs as having any outward indication of thermal damages.” ECF No.
  [33-2] at 2. The report also notes that “[t]he absence of the presence of any thermal deformation
  to the generator as provided in the photographs was also significant. Mr. Penick’s description of
  the events was inconsistent with the sequence or mechanism with this type of event as reported.
  The pressure rise associated with the ignition of an unconfined diffuse vapor is not enough in
  magnitude or duration to result in the damage presented by the images nor the description of
  explosive force by Mr. Penick.” Id.
  2
   Mr. McGibbon’s report stated that “Mr. Penick’s representation of these events could not be
  verified because he reportedly disposed of his generator” and “[a]n exemplar generator was
  purchased and operated. During this operation, the generator operated as expected and did not
  catch fire. Based on the Rimkus inspection of the exemplar generator, no design defects were
  observed.” ECF No. [33-3] at 3.
                                                    3
Case 1:19-cv-23134-BB Document 45 Entered on FLSD Docket 08/19/2020 Page 4 of 12
                                                               Case No. 19-cv-23134-BLOOM/Louis


  in November 2018, and he cites the following deposition testimony for context:

         Every time I walked by it I remembered because my face was all messed up and I
         wasn’t the same person that am now -- I mean, that I was then. I mean, I was scared
         of it. I didn’t even want to touch it. It caused me so much pain. I mean, it was real
         painful, what I had to go through, for a long time. I went through a lot of pain, and
         it made it where I couldn’t see, and it may be I can’t hear. Now, I don’t know. My
         mind is not the same as it was either.

  Id. at 7-8 (citing ECF No. [33-1] at 92:11-24). According to Plaintiff, he knew that his attorney’s

  photographs would be given to Defendant, and “[b]ut for the psychological impact which the

  generator caused him every day, he would not have scrapped it.” Id. at 9. He adds that he disposed

  of the generator “to preserve his sanity.” Id. at 10. Plaintiff’s counsel remarks that he was not

  aware Plaintiff was going to “scrap the generator,” otherwise “it would have been secured.” Id. at

  8. Plaintiff further contends that the generator is not the only piece of evidence that could support

  or refute his allegations. In this respect, he maintains that “there was no abuse on the part of

  [Plaintiff], there is no potential trial by ambush, nor did [Plaintiff’s] scrapping of the generator

  prevent Defendant’s experts from testing the validity of [his] allegations.” Id. at 10. He concludes

  that Defendant did not “sustain significant and irreparable prejudice,” and dismissal is unmerited.

  However, he agrees that should the Court conclude that sanctions are warranted, the alternative

  sanctions requested by Defendant should be imposed. Id. at 11-12.

         The Motion, accordingly, is ripe for consideration.

         II.     LEGAL STANDARD

         “Spoliation is the destruction or significant alteration of evidence, or the failure to preserve

  property for another’s use as evidence in pending or reasonably foreseeable litigation.” Graff v.

  Baja Marine Corp., 310 F. App’x 298, 301 (11th Cir. 2009) (citation omitted). In a diversity action

  such as the instant case, federal law governs the imposition of spoliation sanctions. See Flury v.

  Daimler Chrysler Corp., 427 F.3d 939, 944 (11th Cir. 2005) (“conclud[ing] that federal law



                                                    4
Case 1:19-cv-23134-BB Document 45 Entered on FLSD Docket 08/19/2020 Page 5 of 12
                                                               Case No. 19-cv-23134-BLOOM/Louis


  governs the imposition of sanctions for failure to preserve evidence in a diversity suit.”). Although

  federal law governs, “the Court may look to state law for guidance to the extent that it is consistent

  with federal law.” Wilson v. Wal–Mart Stores, Inc., No. 5:07–cv–394–Oc–10GRJ, 2008 WL

  4642596, at * 2 (M.D. Fla. Oct. 17, 2008) (footnote omitted).

         The moving party carries the burden of proof. “To establish spoliation, the party seeking

  sanctions must prove several things; first, that the missing evidence existed at one time; second,

  that the alleged spoliator had a duty to preserve the evidence; and third, that the evidence was

  crucial to the movant being able to prove its prima facie case or defense.” Walter v. Carnival

  Corp., No. 09–20962–CIV, 2010 WL 2927962, at *2 (S.D.Fla. July 23, 2010) (citing Floeter v.

  City of Orlando, 6:05–cv–400–Orl–22KRS, 2007 WL 486633, at *5 (M.D. Fla. Feb. 9, 2007)).

  Even if all three elements are met, “[a] party’s failure to preserve evidence rises to the level of

  sanctionable spoliation ‘only where the absences of that evidence is predicated on bad faith,’ such

  as where a party purposely loses or destroys relevant evidence.” Id. at *2 (citing Bashir v.

  Amtrak, 119 F.3d 929, 931 (11th Cir. 1997) (adverse inference from party’s failure to preserve

  evidence must be predicated on bad faith). “Mere negligence” in losing or destroying records is

  not enough for an adverse inference, as “it does not sustain an inference of consciousness of a

  weak case.” Vick v. Texas Employment Comm’n, 514 F.2d 734, 737 (5th Cir. 1975). See also In

  Matter of Complaint of Bos. Boat III, L.L.C., 310 F.R.D. 510, 516 (S.D. Fla. 2015) (noting that

  “even grossly negligent conduct would not justify [an adverse inference] jury instruction when it

  is not accompanied by bad faith”).

         If direct evidence of bad faith is unavailable, the moving party may establish bad faith

  through circumstantial evidence. Id.; see also Atl. Sea Co. v. Anais Worldwide Shipping, Inc., No.

  08–23079–CIV, 2010 WL 2346665, at *2 (S.D. Fla. June 9, 2010) (noting that where the movant

  “offer[s] no direct evidence of bad faith, . . . this Court must assess the circumstantial evidence of

                                                    5
Case 1:19-cv-23134-BB Document 45 Entered on FLSD Docket 08/19/2020 Page 6 of 12
                                                               Case No. 19-cv-23134-BLOOM/Louis


  bad faith under the standard set forth in Calixto.”). The following constitutes circumstantial

  evidence of bad faith:

         (1) evidence once existed that could fairly be supposed to have been material to the
         proof or defense of a claim at issue in the case; (2) the spoliating party engaged in
         an affirmative act causing the evidence to be lost; (3) the spoliating party did so
         while it knew or should have known of its duty to preserve the evidence; and (4)
         the affirmative act causing the loss cannot be credibly explained as not involving
         bad faith by the reason proffered by the spoliator.

  Walter, 2010 WL 2927962, at *2 (citing Calixto v. Watson Bowman Acme Corp., No. 07–60077–

  CIV, 2009 WL 3823390, at *16 (S.D. Fla. Nov. 16, 2009)). The party seeking the sanctions must

  establish all four of these factors where there is no direct evidence of bad faith. Calixto, 2009 WL

  3823390, at *16 (stating that “in this Circuit, bad faith may be found on circumstantial evidence

  where all of the [aforementioned] hallmarks are present”).

         District courts have “broad discretion” to impose sanctions, which power “derives from the

  court’s inherent power to manage its own affairs and to achieve the orderly and expeditious

  disposition of cases.” Flury, 427 F.3d at 944. Sanctions may include “(1) dismissal of the case; (2)

  exclusion of expert testimony; or (3) a jury instruction on spoliation of evidence which raises a

  presumption against the spoliator.” Id. at 945. Dismissal represents the most severe sanction

  available to a federal court, and therefore is only imposed “where there is a showing of bad faith

  and where lesser sanctions will not suffice.” Id. at 944. “Because this Circuit requires a showing

  of bad faith before sanctioning a party when there is spoliation of evidence, courts in this Circuit

  must refrain from imposing sanctions when no bad faith is shown.” Bos. Boat III, 310 F.R.D. at

  516.




                                                   6
Case 1:19-cv-23134-BB Document 45 Entered on FLSD Docket 08/19/2020 Page 7 of 12
                                                               Case No. 19-cv-23134-BLOOM/Louis


         III.    DISCUSSION

         The instant dispute invokes two key issues: whether Plaintiff’s disposal of the generator

  amounts to bad faith, and if so, whether sanctions are warranted. The Court answers both issues in

  the affirmative.

         As an initial matter, the Court finds that Defendant has demonstrated the three foundational

  elements to establish spoliation. Walter, 2010 WL 2927962 at *2. First, the generator existed at

  one time. In fact, based on the materials presented, the generator existed sometime prior to May

  20, 2019 (when Defendant’s counsel learned that the generator was discarded) at the latest. Second,

  Plaintiff knew or should have known he had a duty to preserve the generator. Not only had he

  retained counsel at that time (thus contemplating litigation), but the generator’s central role in

  allegedly causing his injuries made it patently obvious that the generator would be relevant to

  potential litigation with Defendant. Calixto, 2009 WL 3823390, at *16 (“Sanctions may be

  imposed against a litigant who is on notice that documents and information in its possession are

  relevant to litigation, or potential litigation . . . [A litigant] is under a duty to preserve what it

  knows, or reasonably should know, is relevant in the action.”) (citation omitted; emphasis in

  original); Managed Care Sols., Inc. v. Essent Healthcare, Inc., 736 F. Supp. 2d 1317, 1324 (S.D.

  Fla. 2010) (“A party has an obligation to retain relevant documents, including emails, where

  litigation is reasonably anticipated.”). And third, the evidence is crucial to Defendant’s defense

  against Plaintiff’s claims. The Complaint alleges that the generator was defective “when it left the

  possession of the Defendant,” it was “unsafe for its intended use by reasons of the defective

  condition in its design, manufacture, components and failure to have sufficient warning

  instructions,” and the defects directly and proximately caused Plaintiff’s injuries. ECF No. [1-1]

  at 13 ¶¶ 16-24. While Plaintiff is correct that the generator is not the only evidence that could




                                                    7
Case 1:19-cv-23134-BB Document 45 Entered on FLSD Docket 08/19/2020 Page 8 of 12
                                                               Case No. 19-cv-23134-BLOOM/Louis


  corroborate or refute his allegations, it undoubtedly is one of the main pieces of evidence that could

  be used to help resolve the underlying matters in this products liability case.

         To further merit sanctions, Defendant must establish bad faith destruction of the generator

  by direct evidence or by circumstantial evidence. Courts in this district have interpreted “bad faith”

  in the spoliation context to not require a showing of malice or ill-will, but rather conduct

  evidencing more than mere negligence. See, e.g., Austrum v. Fed. Cleaning Contractors, Inc., 149

  F. Supp. 3d 1343, 1350–51 (S.D. Fla. 2016) (noting that in the spoliation context, “bad faith “does

  not require malice and is defined by weighing ‘the degree of the spoliator’s culpability against the

  prejudice to the opposing party.’ Furthermore, the spoliator’s degree of culpability must be more

  than mere negligence”) (internal citation omitted); Bos. Boat III, 310 F.R.D. at 514 (“Because the

  Eleventh Circuit’s decision in Green Leaf Nursery did not include ‘intentional’ in its definition of

  the destruction of evidence requirement for spoliation, the Undersigned will not include that

  requirement in the analysis.”); Schultze v. 2K Clevelander, LLC, No. 17-CV-22684, 2018 WL

  4859071, at *6 (S.D. Fla. Oct. 4, 2018) (bad faith spoliation existed even though defendant’s

  destruction of documents was “systematic and regular”); Long v. Celebrity Cruises, Inc., No. 12-

  22807-CIV, 2013 WL 12092088, at *7 (S.D. Fla. July 31, 2013) (granting in part motion for

  sanctions based on spoliation of evidence, and explaining that “‘bad faith’ is not limited to acts

  of malice or willful intent. In the Eleventh Circuit, in a variety of contexts bad faith is deemed to

  exist in either a case of intentional misconduct or reckless disregard of the consequences”). See

  also Graff, 310 F. App’x at 302 (approving of court’s spoliation sanctions because “[e]ven if the

  plaintiffs did not act with malice when they spoliated evidence, the plaintiffs were the more

  culpable party and caused the manufacturers substantial prejudice”). Plaintiff’s actions satisfy a

  showing of bad faith.




                                                    8
Case 1:19-cv-23134-BB Document 45 Entered on FLSD Docket 08/19/2020 Page 9 of 12
                                                               Case No. 19-cv-23134-BLOOM/Louis


         Plaintiff’s disposal of the generator was not accidental nor merely negligent. He voluntarily

  and personally took it to a scrap yard after he had retained counsel and anticipated filing suit

  against Defendant. Although the record does not reflect that Plaintiff specifically intended to harm

  Defendant or obstruct this lawsuit by disposing of the generator, Defendant has demonstrated that

  Plaintiff’s decision was purposeful, fully considered, and based on a desire to destroy the generator

  itself. For instance, when asked what he did with the generator, Plaintiff admitted that he scrapped

  it because while he “thought about giving it to somebody else . . . [he did not] want that [same

  underlying incident] to happen to somebody else” and he was “really [] tired of looking at it and

  the damage it did to [him].” ECF No. [33-1] at 24:12-25. Additionally, Plaintiff represents in the

  Response that “[b]ut for the psychological impact which the generator caused him every day, he

  would not have scrapped it.” ECF No. [42] at 9. He also represents that he scrapped the generator

  “to preserve his sanity.” Id. at 10. Plaintiff’s personal feelings aside, he should have known that

  the generator would need to by physically inspected and tested by Defendant, preserved for this

  litigation, and that it would be important to both parties’ arguments. That photographs of the

  generator were taken, see ECF No. [42] at 2, supports the finding that Plaintiff’ was aware the

  generator was a critical piece of evidence. After all, Plaintiff’s lawsuit alleges that the generator

  was inherently defective, not simply that it lacked sufficient warnings about the generator’s

  dangers.

         In applying the circumstantial evidence factors above, Walter, 2010 WL 2927962, at *2,

  each factor is satisfied. The generator once existed, and it is material to the proof or defense of a

  claim at issue in this case. Plaintiff engaged in an affirmative act causing the generator to be lost.

  Plaintiff did so while he knew or should have known of his duty to preserve the evidence. And his

  scrapping of the generator cannot be credibly explained as not involving bad faith (as that term is

  construed in this context) by Plaintiff. Indeed, Plaintiff fails to offer an excuse that in any way

                                                    9
Case 1:19-cv-23134-BB Document 45 Entered on FLSD Docket 08/19/2020 Page 10 of 12
                                                                Case No. 19-cv-23134-BLOOM/Louis


  places fault on anyone else or which otherwise sets forth a valid reason to destroy the generator.

  See Austrum, 149 F. Supp. 3d at 1351-52 (“[T]he Court finds that Federal acted in bad faith as that

  term is defined in Flury. . . . While the Court does not find that Federal acted deliberately to hinder

  Austrum’s case, Federal had sole control over the application and shirked its legal duty to preserve

  it. Under the facts of this case, Federal is sufficiently culpable, and the prejudice to Austrum is

  sufficiently high, to warrant a finding of bad faith as defined in Flury.”). Therefore, spoliation

  exists warranting sanctions.

         “Factors to be considered when determining the seriousness of the sanctions to impose

  against a party for failure to preserve critical evidence in its custody vary according to (1) the

  willfulness or bad faith of the party responsible for the loss or destruction of the evidence; (2) the

  degree of prejudice sustained by the opposing party; and (3) what is required to cure the prejudice.”

  Bos. Boat III, 310 F.R.D. at 523 (citation omitted). Defendant requests that the Court either (i)

  dismiss the lawsuit in its entirety or (ii) exclude any Plaintiff liability expert testimony and take

  judicial notice and issue a burden shifting presumption jury instruction that establishes that (a)

  none of the generator’s parts were defective; (b) the underlying incident was not caused by the

  generator malfunctioning; and (c) following the alleged incident, there was no damage to the

  interior or exterior of the generator. ECF No. [33] at 4-5, 12-13.

         Upon review and consideration, the Court does not agree that the severe sanction of

  dismissal is appropriate, nor does it conclude that excluding Plaintiff’s expert testimony is merited.

  Regarding the former, Defendant has not shown that Plaintiff’s actions were malicious, nor has it

  shown that Plaintiff intended to harm Defendant or impede this litigation.3 Regarding the latter,



  3
   In arguing for dismissal, Defendant states that “without examining the actual Generator, how do
  we know that Plaintiff is telling the truth about it being involved in the alleged explosive event?”
  ECF No. [33] at 11. The adversarial system is designed to alleviate Defendant’s concerns on this
  point. Not only can Plaintiff’s testimony be thoroughly probed by cross-examination, Defendant
                                                    10
Case 1:19-cv-23134-BB Document 45 Entered on FLSD Docket 08/19/2020 Page 11 of 12
                                                               Case No. 19-cv-23134-BLOOM/Louis


  Defendant’s expert witnesses have opined that Plaintiff’s allegations are not supported despite

  their inability to directly examine and test the generator itself. See ECF No. [33-2] at 2 (“Mr.

  Penick’s description of the events was inconsistent with the sequence or mechanism with this type

  of event as reported.”); ECF No. [33-3] at 4 (“An exemplar Harbor Freight Predator 4000 gasoline-

  powered, electric generator was purchased by Rimkus for this investigation. The generator was

  inspected and operated. During this testing, the generator operated as expected and did not catch

  fire. Based on the inspection of the exemplar generator, no design defects were observed with this

  model generator.”). Excluding Plaintiff’s potential liability experts, which would result in pitting

  Plaintiff’s words alone against Defendant’s experts in an explosion-related products liability

  lawsuit, is too harsh a sanction under these circumstances. Instead, a fairer sanction and less

  punitive measure to cure Defendant’s prejudice is an appropriate adverse inference jury

  instruction.4 See also Austrum, 149 F. Supp. 3d at 1351 n.8 (“Under Flury, Hicks, and Byrnie, a

  malicious motive is not required to impose an adverse inference instruction.”).

         “There are different types of adverse inferences: (1) a jury may be instructed that certain

  facts are deemed admitted and must be accepted as true; (2) the Court may impose a mandatory,

  albeit rebuttable, presumption; or (3) the jury must presume that the lost evidence is relevant and

  favorable to the innocent party, but also consider the spoliating party’s rebuttal evidence, and then

  decides whether to draw an adverse inference.” Schultze, 2018 WL 4859071, at *7. Here, the Court



  can also put forward evidence to counter Plaintiff’s version of events. The mere destruction of
  evidence alone does not justify dismissal sanctions, especially under the present circumstances.
  4
    Although Defendant has been prejudiced by Plaintiff’s destruction of the generator, its prejudice
  is not so extreme that it irreparable. The generator was discarded before the lawsuit was incepted.
  Neither party has had the benefit of directly testing the generator, and both parties have Plaintiff’s
  counsel’s photographs of the generator from November 2018. In this respect, the Court further
  notes that Defendant’s experts relied upon the photographs as part of conducting their analyses.
  Therefore, the generator’s absence does not operate as a total bar to Defendant’s ability to defend
  itself in this litigation.
                                                   11
Case 1:19-cv-23134-BB Document 45 Entered on FLSD Docket 08/19/2020 Page 12 of 12
                                                              Case No. 19-cv-23134-BLOOM/Louis


  finds that the second category of adverse inference should be imposed. Under this sanction, the

  jury is to presume that the destroyed generator was relevant and favorable to Defendant and

  unfavorable to Plaintiff, but Plaintiff can rebut this presumption through his presentation of

  evidence, including expert testimony. See id. at *8 (determining that the sanction of a rebuttable

  “presumption that the lost evidence was relevant and favorable to Plaintiff, and disadvantageous

  to Defendant” is the “least harsh sanction to cure the prejudice”); Austrum, 149 F. Supp. 3d at 1351

  (same). Through this balance, Defendant’s prejudice from the missing generator is sufficiently

  mitigated while Plaintiff’s ability to benefit from the evidentiary problem created by his actions is

  lessened.

         IV.     CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [33], is

  GRANTED IN PART AND DENIED IN PART consistent with this Order.

         DONE AND ORDERED in Chambers at Miami, Florida, on August 18, 2020.




                                                           _________________________________
                                                           BETH BLOOM
                                                           UNITED STATES DISTRICT JUDGE
  Copies to:

  Counsel of Record




                                                   12
